IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHNNY LOPEZ,                               §
                                            §   No. 664, 2015
          Plaintiff Below,                  §
          Appellant,                        §
                                            §   Court Below—Justice of the Peace
          v.                                §   Court of the State of Delaware,
                                            §   in and for New Castle County
DAVID PIERCE, et al.,                       §   JP-9-15-000839
                                            §
          Defendants Below,                 §
          Appellees.                        §

                                 Submitted: December 22, 2015
                                 Decided:   December 30, 2015

                                          ORDER

          This 30th day of December 2015, it appears to the Court that, on December

9, 2015, the Senior Court Clerk issued a notice to show cause, by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for

this Court’s lack of jurisdiction to consider an appeal from the Justice of the Peace

Court.1 The appellant has not responded to the notice to show cause within the

required ten-day period and therefore dismissal of this appeal is deemed to be

unopposed.




1
    Del. Const. art. IV, § 11.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                       2